Russell, C. J.
Where the bill of exceptions is not served within ten days after it was certified by the judge, the writ of error will be dismissed. Beckham v. Hulsey, 60 Ga. 594. “Within ten days after the bill of exceptions is signed and certified, the party plaintiff therein shall serve a copy thereof upon the opposite party or his attorney.” Civil Code (1910), § 6160. In the present case the judge of the superior court signed and certified the bill of exceptions on April 28, 1923, and service was made upon counsel for defendants in error on May 10, 1923. It follows that, under the provision of the code section quoted above, the motion to dismiss must be sustained.

Writ of error dismissed.


All the Justices coneur.